Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 12, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154591                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  FRANCES A. MILLER,                                                                                      Kurtis T. Wilder,
           Petitioner-Appellee,                                                                                       Justices

  v                                                                 SC: 154591
                                                                    COA: 326300
                                                                    Washtenaw CC: 11-001099-AA
  BLUE CROSS BLUE SHIELD OF MICHIGAN,
           Respondent-Appellant,
  and

  OFFICE OF FINANCIAL AND INSURANCE
  REGULATION,
             Respondent.

  _________________________________________/

          On order of the Court, the application for leave to appeal the September 6, 2016
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  we REMAND this case to the Washtenaw Circuit Court for entry of an order denying the
  petitioner’s motion for attorney fees and costs. There is no basis in this case to conclude
  that respondent presented a position that was “grossly lacking in the requirements of
  propriety, violated court rules, or grossly disregarded the requirements of a fair
  presentation of the issues to the court.” MCR 7.216(C). Further, the Court of Appeals
  erred by equating the circuit court’s invalid finding of frivolousness under
  MCL 600.2591 with a finding of vexatiousness under MCR 7.216(C).

         WILDER, J., took no part in the decision of this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 12, 2017
           p0509
                                                                               Clerk